Order filed, April 01, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00872-CV
                                 ____________

                       JOSEPH R. WILLIE, II, Appellant

                                         V.

                   COMMISSION FOR LAWYER, Appellee


                    On Appeal from the 165th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2010-16861


                                     ORDER

      The reporter’s record in this case was due November 26, 2013. See Tex. R.
App. P. 35.1. On February 25, 2014, this court GRANTED Patricia Palmer's
motion for extension of time to file the reporter's record until March 24, 2014. The
court has not received another request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order Patricia Palmer, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM